            Case 13-50530-CSS         Doc 821     Filed 02/23/21     Page 1 of 2




                                                                                      Robert A. Klyman
                                                                                      Direct: +1 213.229.7562
February 23, 2021                                                                     Fax: +1 213.229.7562
                                                                                      RKlyman@gibsondunn.com


VIA CM/ECF

The Honorable Christopher S. Sontchi
United States Bankruptcy Court
District of Delaware
824 North Market Street, 5th Floor
Wilmington, DE 19801

Re:    Allied Litigation (Adversary Proceedings 13-50530-CSS, 14-50971-CSS)

Dear Chief Judge Sontchi:

       I write as counsel for Defendants Yucaipa American Alliance Fund I, L.P. and
Yucaipa American Alliance (Parallel) Fund I, L.P. (together, “Yucaipa”) in the above-
referenced adversary proceedings.

        During the February 4, 2021 hearing on the parties’ cross-motions for summary
judgment, the Court directed the parties to submit letter briefs regarding the potential
applicability of In re Maxus Energy Corp., 2019 WL 647027 (Bankr. D. Del. Feb. 15, 2019)
to the Trustee’s argument that the “continuing breach” doctrine saves the Lenders’ time-
barred Contract-Based Claims. On February 19, 2020, Yucaipa submitted its letter brief
directly addressing Maxus. (Adv. No. 13-50530, D.I. 819 /Adv. No. 14-50971, D.I. 558.)

        Regrettably, the Trustee used her letter brief to advance a new but meritless argument
unrelated to the Maxus case. Although nowhere asserted in the dozens of pages of briefing
submitted by the Trustee in connection with summary judgment, the Trustee now contends
for the first time that during the pendency of Delaware’s three-year statute of limitations,
BD/S could not have sued Yucaipa to enforce the Third Amendment’s Capital Contribution
requirements or its limitations on Yucaipa acquiring debt because only CIT, as Agent under
the FLCA, had that power. (See Trustee’s Letter at 3 (“Under the FLCA, the First Lien
Lenders ‘agreed that all powers, rights and remedies hereunder may be exercised solely by
the Administrative Agent, on behalf of the [Lenders] in accordance with the terms thereof.’”
(quoting Section 9.8(b) of the FLCA)). This new argument fails for several substantive
reasons and is procedurally improper pursuant to Del. Bankr. LR 7007-1(b).

       First, the Trustee’s new argument is belied by the terms of the Third Amendment,
which expressly gave each Lender the right to sue for breach and to specifically enforce
Yucaipa’s obligation to perform under the FLCA:

       [Yucaipa] recognizes and acknowledges that a breach by it of any covenants
       or agreements contained in this Section 10.6(j) will cause the other Lenders
            Case 13-50530-CSS          Doc 821     Filed 02/23/21     Page 2 of 2




The Honorable Christopher S. Sontchi
February 23, 2021
Page 2



       and Agents to sustain damages for which it would not have an adequate
       remedy at law for money damages, and therefore [Yucaipa] agrees that in
       the event of any such breach, each of the other Lenders and Agents shall be
       entitled to specific performance of such covenants and agreements and
       injunctive and other equitable relief in addition to any other remedy to
       which it may be entitled, at law or in equity.

(Scolnick Decl., Ex. 41 at 8, § 2.7(e) (emphasis added).) The Trustee has acknowledged that
this section granted the Lenders “a right to specific performance.” (Trustee Opp. at 12.)

        Second, the specific provision of the FLCA that the Trustee invokes—Section
9.8(b)—sets forth the Agent’s exclusive right to “Realize on Collateral and Enforce
[Allied’s] Guaranty.” (Singer Decl., Ex. 9 (FLCA) at 156, § 9.8(b).) Section 9.8(b) has
nothing whatsoever to do with the rights of the Agent or the Lenders to sue Yucaipa or other
Lenders for alleged breaches of the FLCA or Third Amendment. (See id. at 151, § 9.2
(limiting the agent’s powers to those expressly delineated in the FLCA).)

       Third, the Trustee’s new assertion is also contrary to the factual record. For example,
in January 2010—well within the three-year limitations period to assert claims based on the
alleged August 2009 breaches—Black Diamond considered either intervening in CIT’s
Georgia action or filing its own suit. (See Suh Decl., Ex. 3 at BDCM0030712 (“sue --> file
your own suit / intervene --> become a party to [the CIT] suit / --> much more costly”);
Yucaipa Reply at 16.) But it strategically chose to do neither.

        As set forth by Yucaipa in its briefing and in oral argument, the three-year statute of
limitations for BD/S to assert a claim for Yucaipa’s alleged breach of the Third Amendment
expired two years before BD/S asserted their claims. (Yucaipa Mot. at 19.) The Trustee’s
new argument, raised for the first time in a letter brief in which she was supposed to address
the Maxus case only, constitutes an end run around the plain terms of the Third Amendment
and applicable law. Accordingly, Yucaipa respectfully requests that the Court disregard the
Trustee’s new, belated, and meritless argument that somehow BD/S could not have brought
its claims within the applicable statute of limitations.



Respectfully,

/s/ Robert A. Klyman

Robert A. Klyman
